DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 6-15) and Species B (vacuum sealing device round shaped) in the reply filed on 12/28/2020 is acknowledged.
Claims 1-5 are canceled. Claims 6-15 are pending.

Response to Amendments
Because applicant has canceled claims 1-5, the 35 USC 112(b) rejections to claims 1 and 4 are withdrawn.
The 35 USC 112(b) rejection to claim 10 is maintained. As explained in the Non-Final Action, “blocking membrane” is subject to 35 USC 112(f) interpretation and the specification fails to disclose the corresponding structure. Applicant does not dispute the 112(f) interpretation. And although claim 10 has been amended to recite that the blocking membrane is “configured to restrict movements of particles generated in the chamber such that the particles are unable to move from the chamber to the vacuum sealing device,” this amendment only recites function and the specification does not disclose the corresponding structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
As explained in the 6/19/2020 Non-Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“vacuum sealing device” in claims 6 and 14;
“blocking membrane” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“vacuum sealing device” is interpreted as requiring the structure(s) of a chamber (see fig. 1-5), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, claim limitation “blocking membrane” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure and to clearly link the structure to the function. For example, the specification only discloses the blocking membrane’s location and its function (see para. 0008, 0014, 0037), without more detail about the structure that allows it to perform “blocking” and perform “restrict[ing] movements of particles generated in the chamber such that the particles are unable to move from the chamber to the vacuum sealing device.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by KODAIRA (US Publication 20150318185).
Regarding claim 6, KODAIRA teaches a device (see apparatus in fig. 1) comprising: 
a chamber (treatment chamber 101, fig. 1, para. 0030); 
a wafer holder disposed in the chamber (substrate holder 110 inside treatment chamber 101, fig. 1, para. 0031), wherein the wafer holder has a wafer-mounting surface in parallel with a gravity direction (substrate holder 110 can mount the substrate vertically, see fig. 1; see also para. 0031, 0052, substrate holder can incline to any angle, including 90°, with respect to the ion beam, which can be horizontal); 
a gas source (gas introduction unit 105, fig. 1, para. 0033); 
a vacuum sealing device connected between the gas source and the chamber (plasma generation chamber 102 connected between gas introduction unit 105 and treatment chamber 101, see fig. 1, para. 0032-34); and 
an inductive coil wound around the vacuum sealing device (coil 106 disposed around chamber 102, fig. 1-2, para. 0033, 0041).
The phrase “configured to generate gas” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. KODAIRA’s gas introduction unit 105 performs or is capable of performing this recited function(s).
The phrase “to excite the gas into plasma from the gas source to the chamber in a linear direction, wherein the linear direction is substantially perpendicular to the wafer-mounting surface” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. KODAIRA’s coil 106 performs or is capable of performing this recited function(s). For example, plasma generated by coil 106 in chamber 102 would flow 
Regarding claim 8, KODAIRA teaches the device of claim 6. KODAIRA teaches wherein the wafer holder has an electrostatic chuck (substrate holder 110 has an electrostatic chuck 112, para. 0031, fig. 1).
The phrase “configured to fix a wafer on the wafer-mounting surface of the wafer holder” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. KODAIRA’s electrostatic chuck 112 performs or is capable of performing this recited function(s).
Regarding claim 9, KODAIRA teaches the device of claim 6. KODAIRA teaches the device further comprising: at least one exhaust pipe connected to the chamber (see fig. 1, unlabeled pipe between treatment chamber 101 and exhaust means 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KODAIRA (as applied to claim 6 above), in further view of NAKAGAWA (US Publication 20140206197).
Regarding claim 7, KODAIRA teaches the device of claim 6. As explained above, KODAIRA’s wafer holder has an electrostatic chuck (ESC).
KODAIRA does not explicitly teach wherein the wafer holder has a chuck pin configured to fix a wafer on the wafer-mounting surface of the wafer holder.
NAKAGAWA teaches a plasma apparatus with a plasma generation chamber and a substrate processing chamber, just like KODAIRA and the present application. Thus NAKAGAWA is analogous. NAKAGAWA teaches that the substrate holder can be an ESC or a clamping means (para. 0047). It’s well known in the art to use chuck pins for clamping a wafer or semiconductor substrate.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute KODAIRA’s ESC with chuck pins, with reasonable expectation of fixing a wafer onto the wafer holder. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. Here, ESC and chuck pins are both well-known types of substrate holder and they serve the same function of fixing the wafer onto the wafer holder, thus the substitution would yield predictable results.
The phrase “configured to fix a wafer on the wafer-mounting surface of the wafer holder” is interpreted as intended use, because it’s directed to how the device is used without imposing .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KODAIRA (as applied to claim 6 above), in further view of YEOM (US Publication 20190035610) and FAIRBAIRN (US Publication 20040069225).
Regarding claim 10, KODAIRA teaches the device of claim 6.
KODAIRA does not explicitly teach: an exhaust pipe connected to a first end and a second end of the vacuum sealing device; and a blocking membrane disposed between the vacuum sealing device and the chamber and configured to restrict movements of particles generated in the chamber such that the particles are unable to move from the chamber to the vacuum sealing device.
YEOM teaches a plasma apparatus (apparatus 100, 101, 102, 103) comprising a vacuum sealing device (plasma chamber 120) and a chamber (substrate processing chamber 140), just like KODAIRA and the present application. Thus YEOM is analogous. YEOM teaches an exhaust pipe connected to the vacuum sealing device (a plurality of plasma valves 122 connected to plasma chamber 120, see fig. 1-4, para. 0041, 0052, 0068); where plasma valves 122 are connected to plasma chamber 120 would be considered “first end” and “second end” of the vacuum sealing device (plasma chamber 120).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KODAIRA to incorporate an exhaust pipe connected to a first end and a second end of the vacuum sealing device (as taught by YEOM), with reasonable expectation of exhausting the vacuum sealing device. Because the exhaust pipe See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The combination of KODAIRA and YEOM does not explicitly teach a blocking membrane disposed between the vacuum sealing device and the chamber.
FAIRBAIRN teaches a plasma apparatus (module 800, fig. 23-24) comprising a vacuum sealing device (remote activation chamber 806) and a chamber (processing chamber 106, fig. 19 & 24, para. 0125-26), just like KODAIRA, YEOM and the present application. Thus FAIRBAIRN is analogous. FAIRBAIRN teaches a blocking membrane (filter 818, fig. 24, para. 0128-29) disposed between the vacuum sealing device and the chamber (between remote activation chamber 806 and processing chamber 106, fig. 24, para. 0128-29).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KODAIRA and YEOM to incorporate a blocking membrane disposed between the vacuum sealing device and the chamber (as taught by FAIRBAIRN), with reasonable expectation of removing particulate matter. Because the blocking membrane (filter 818) helps remove unwanted materials (para. 0128-29), a person having ordinary skill in the art would’ve been motivated to incorporate such a blocking membrane. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The phrase “configured to restrict movements of particles generated in the chamber such that the particles are unable to move from the chamber to the vacuum sealing device” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. In the combination of KODAIRA, YEOM, and FAIRBAIRN, the filter performs or is capable perform this recited function(s).
Regarding claim 11, the combination of KODAIRA, YEOM, and FAIRBAIRN teaches the device of claim 10. As explained above, the combination teaches an exhaust pipe connected to a first end and a second end of the vacuum sealing device. A person having ordinary skill in the art would understand that, in the resulting combination, the exhaust pipe is Y-shaped. Moreover, the limitation “the exhaust pipe is Y-shaped” can be interpreted as design choice that does not patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04.1.
Regarding claim 12, the combination of KODAIRA, YEOM, and FAIRBAIRN teaches the device of claim 10.
The combination does not explicitly teach the exhaust pipe is made of a ceramic material. But it’s well known in the art to use ceramic material to protect surfaces in a plasma apparatus (see FAIRBAIRN at para. 0092, ceramic in substrate processing chamber; para. 0096, ceramic surrounding gas feed tubes; para. 0108, ceramic pin support; para. 0126, ceramic in plasma-generation chamber). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination such that the exhaust pipe is made of a ceramic material, with reasonable expectation of protecting surfaces. Because of ceramic material’s protective properties in a plasma environment, a person having See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KODAIRA (as applied to claim 6 above), in further view of SEKI (US Patent 5145554).
Regarding claim 13, KODAIRA teaches the device of claim 6.
Although KODAIRA does not explicitly teach the wafer holder comprises a heater, it’s well known in the art that a wafer holder can comprise a heater (see SEKI at col. 8 line 44-59). For example, SEKI teaches that sample holder 30, which is for holding a semiconductor substrate (col. 8 line 52-59), can have a heating section (col. 8 line 44-51). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KODAIRA to incorporate a heater in the wafer holder (as taught by SEKI), with reasonable expectation of controlling the wafer’s temperature. Because the heater can control the wafer to a predetermined temperature (col. 8 line 48-51), a person having ordinary skill in the art would’ve been motivated to incorporate such a heater in the wafer holder to control the wafer’s temperature and adjust it to a predetermined temperature. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KODAIRA (as applied to claim 6 above), in further view of REINHARDT (Karen Reinhardt & Werner Kern, § 6.4.3.3 Inductively Coupled Plasma Sources, Handbook of Silicon Wafer Cleaning Tech. (2d ed., William Andrew 2008)).
Regarding claim 14, KODAIRA teaches the device of claim 6. KODAIRA teaches that the plasma generation chamber 102 (“vacuum sealing device”) is made of, for example, quartz (para. 0032).
KODAIRA does not explicitly teach that the vacuum sealing device is made of a ceramic material. But it’s well known in the art that a conventional plasma chamber/tube (corresponding to “vacuum sealing device”) can be made of ceramic material, which can help protect the chamber/tube from the plasma (see REINHARDT at 403, conventional material for the plasma chamber/tube includes quartz and ceramic). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KODAIRA such that the vacuum sealing device is made of a ceramic material, with reasonable expectation of protecting the plasma chamber/tube. Because the ceramic material of the plasma chamber/tube has protective properties (see REINHARDT at 403), a person having ordinary skill in the art would’ve been motivated to incorporate such ceramic material. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 15
Because a semiconductor substrate or wafer is conventionally circular and because plasma generation chamber 102 (“vacuum sealing device”) has a bell jar 104, it’s reasonably expected that the chamber 102 has a round shape.
Alternatively, if the plasma chamber having a round shape is not clearly envisaged within the teachings of KODAIRA, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KODAIRA such that the plasma chamber has a round shape, with reasonable expectation of success. It’s well known in the art that a conventional plasma chamber has a round shape (see REINHARDT at fig. 6.4-23, 6.4-25, 6.4-27, showing a plasma tube or dome, which has a circular or round cross-section). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US20190371574 to HSIEH teaches a plasma gas, generated by inductive coil, flowing horizontally to a vertically-mounted substrate at a perpendicular angle;
US20120031559 to DHINDSA teaches a plasma chamber having a plurality of exhaust ports;
US20020025682 to LIN teaches an exhaust pipe connected to the plasma chamber;
US20040173317 to TUNG teaches an exhaust pipe connected to the plasma chamber;
US20090289179 to CHEN teaches an exhaust pipe connected to the plasma chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714